DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on July 19, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Response to Amendment
	Applicant’s Amendment filed August 19, 2021 has been fully considered and entered.
Drawings
	Eight (8) replacement sheets of drawings were filed on August 19, 2021 and have been accepted by the examiner.
Duplicate Claims
Applicant is advised that should claim 4 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14; the claim recites the limitation "according to claim 2" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 has been cancelled.  The examiner suggests cancelling claim 2 because claim 2 is essentially the same as claim 3, which already depends on independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (US 5,584,556).
Regarding claim 1; Yokoyama et al. discloses a light guide plate (light-conducting member 2; see Figures 2, 4-7, 13, and 25), the light guide plate (2) being a flat-plate shaped light guide plate (see Figures 2, 4-7, 13, and 25), comprising:
a light entrance surface (2a);
a light exit surface (2b);
a first surface opposite (2c) to the light exit surface (2b);
a second surface (2d) opposite to the light entrance surface (2a; the examiner notes that the surfaces are present in all embodiments, but are all labeled in Figure 2); and
a plurality of recessed structures (depressions 5) on the first surface (2c),
wherein the plurality of recessed structures (5) are configured such that at least light incident parallel to the light exit surface (2b) exits from the light guide plate (2) at an angle of 600-900 with respect to the light exit surface (2b), and
along a direction from a first intersection line between the light entrance surface (2a) and the first surface (2c) to a second intersection line between the second surface (2d) and the first surface (2c), sizes of the recessed structures (5) in a direction perpendicular to the light exit surface (2b) increase gradually (see Figures 4-7, 13 and 25).

Regarding claim 7; Yokoyama et al. discloses an optical module (see Figures 4-7, 13, and 25), comprising: 
a light guide plate (2) according to claim 1; and
a light source (1) at the light entrance surface of the light guide plate (2).  
Claims 1, 3, 5, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylward et al. (US 7,507,012 B2).
Regarding claims 1, 3, 7, 8, and 14; Aylward et al. discloses a light guide plate (lightguide 10 in Figure 1A) comprising: 
a light entrance surface (see annotated Figure 1A below); 
a light exit surface (see annotated Figure 1A below); 
a first surface (see annotated Figure 1A below) opposite to the light exit surface;
a second surface (see annotated Figure 1A below) opposite to the light entrance surface;
 a plurality of recessed structures (holes or indents, 11; see Figure 1A; see column 8, line 46, through column 10, line 5; and see column 10, lines 30-60) on the first surface (see annotated Figure 1A below), 
wherein the plurality of recessed structures (11; light redirection features formed by holes or indents; see column 8, line 46, through column 10, line 3) are configured such that at least light incident parallel to the light exit surface exits from the light guide plate (10) at an angle of 600-900 with respect to the light exit surface; and
along a direction from a first intersection line between the light entrance surface and the first surface to a second intersection line between the second surface and the first surface, sizes of the recessed structures (11) in a direction perpendicular to the light exit surface increase gradually (the holes or recesses increase in size gradually along the line to the midpoint of the light guide plate 10; see Figure 1A);
wherein the plurality of recessed structures (light redirection features formed of indents; indents 11) are shaped respectively in at least one of a prism, a pyramid, a hemisphere and a semi-ellipsoid (see column 8, line 66, through column 9, line 2);
an optical module (see Figure 1A) comprising the light guide plate (10), and a light source (light source 16; see column 7, line 5, through column 8, line 4) at the light entrance surface of the light guide plate (10); and
wherein the light source (light source 16) is configured to emit collimated light (see column 4, line 65, through column 5, lines 12).  

    PNG
    media_image1.png
    315
    606
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aylward et al. (US 7,507,012 B2).
Regarding claims 4 and 15; Aylward discloses the plurality of recessed structures (indents 11) arranged in an array on the first surface (first surface; see annotated Figures 1A above), but does not specifically disclose that in the embodiment of Figure 1A, along a direction from a first intersection line between the light entrance surface and the first surface to a second intersection line between the second surface and the first surface, the plurality of recessed structures increase gradually in density.  
Aylward does teach that the spacing, density, size, and shape may be varied to provide uniform light illumination (see column 10, lines 30-60; see column 14, lines 50-67), and this is generally accomplished in the prior art by providing indents of greater density with increasing distance from a light source to achieve uniform illumination.  In Figures 1B and 1C, Aylward illustrates indents (12 in Figure 1B; 13 in Figure 1C) that gradually increase in density, along a direction from a first intersection line between the light entrance surface and the first surface to a second intersection line between the second surface and the first surface, to a midpoint of the light guide plate (10), such that the density is greatest at points farthest from the light source (16) adjacent the light entrance surface (see annotated Figure 1A above).  

    PNG
    media_image2.png
    428
    531
    media_image2.png
    Greyscale

Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form indents (11) of the embodiment of Figure 1A with a density that gradually increases with distance from a light source, thereby providing  along a direction from a first intersection line between the light entrance surface and the first surface to a second intersection line between the second surface and the first surface, the plurality of recessed structures increase gradually in density, for the purpose of providing a uniform illumination at the light exit surface.
Regarding claim 5; the plurality of recessed structures (1) may optionally be shaped respectively in a prism (see column 8, line 59, through column 9, line 1), and the prism comprises a first bottom surface close to the light exit surface, a second bottom surface opposite to the first bottom surface, as well as a reflective surface adjoining to the first bottom surface and the second bottom surface and reflecting light incident thereon (prisms that interrupt the TIR surface of the light guide, 10, inherently includes a first bottom surface close to the light exit surface, a second bottom surface opposite the first bottom surface, and a reflective surface adjoining the first and second bottom surfaces and reflecting light incident thereon).
Regarding claim 6; Aylward et al. a thickness (depth) of the prism (11) is greater than 0 and less than or equal to 100 µm (see column 12, lines 58-61) along a direction from the first bottom surface to the second bottom surface (i.e. along a direction between the top and bottom surfaces of the prism).  The light redirecting features of Aylward et al. have a length along the second bottom section and have an angle between the reflective surface and the light exit surface, but Aylward et al. does not disclose that a specific length of the second bottom surface is greater than or equal to 1 mm and less than or equal to 10 mm along a direction from the first intersection line to the second intersection line, and that an angle between the reflective surface and the light exit surface is greater than or equal to 300 and less than or equal to 600.  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to appropriately size the length and angle of the light redirecting features (11) of Aylward et al. for the purpose of obtaining a desired light output at the light exit surface, including providing a length of the second bottom surface that is greater than or equal to 1 mm and less than or equal to 10 mm along a direction from the first intersection line to the second intersection line, and an angle between the reflective surface and the light exit surface that is greater than or equal to 300 and less than or equal to 600, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aylward et al. (US 7,507,012 B2) in view of Nakagome (US 2014/0340930 A1).
Regarding claim 9; Aylward et al. discloses an all-trans display device (see the abstract; see column 1, lines 8-15; the display device is all-trans because they backlight is a reflective backlight wherein light reflected out of the backlight is transmitted through the display, thereby forming an all-trans display), comprising: a display panel (display panel; see the abstract; see column 1, lines 8-15); the optical module (backlight apparatus is a backlight optical module) according to claim 7 (see Figure 1A); wherein the light exit surface of the light guide plate (10) is disposed close to a display surface of the display panel (this is inherently for a backlight optical module used combined with a display panel as disclosed by Aylward et al., since the light exit surface of the light guide plate 10 in the backlight optical module must inherently be close to the display panel that it provides light to).  
Aylward et al. teaches that the display may include a light scattering function, but does not specifically disclose a scattering film between the display panel and the optical module.  Nakagome teaches that a backlight module including a light guide plate (7) having light redirecting features (deflections elements 18) formed in a bottom surface is coupled to a display panel (2) with a light scattering layer (diffusion sheet 8) located between the display panel (2) and the optical module (light guide member 7) to prevent light deflection elements (18) from being visible to viewers of the display and improving the luminance of the device (see paragraph 61).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a scattering film between the display panel and the optical backlight module of Aylward et al. for the purpose of improving the luminance of the resulting display device and preventing the indents (11) from being visible to the viewer of the display.
Claims 9-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aylward et al. (US 7,507,012 B2) in view of Teragawa (US 2017/0285246 A1).
Regarding claims 9-13, 16 and 17; Aylward et al. an all-trans display device (see the abstract; see column 1, lines 8-15; the display device is all-trans because they backlight is a reflective backlight wherein light reflected out of the backlight is transmitted through the display, thereby forming an all-trans display), comprising: 
a display panel (display panel; see the abstract; see column 1, lines 8-15); and
the optical module (the backlight apparatus of Figure 1A is a backlight optical module);
wherein the light exit surface of the light guide plate is disposed close to a display surface of the display panel (this configuration is inherent for the backlight module of Figure 1A when backlighting a display panel as disclosed by Aylward et al. (see the abstract and column 1, lines 8-15);
the light guide plate is made of PMMA or PC (see column 13, lines 44-56).
Aylward does not specifically disclose:
a scattering film between the display panel and the optical module, wherein the light exit surface of the light guide plate is disposed close to a display surface of the display panel;
a first polarizer between the display panel and the optical module, 
wherein the scattering film is integrated into the first polarizer, 
the first polarizer is bonded to the optical module by an adhesive layer, and 
a refractive index of the light guide plate is greater than a refractive index of the adhesive layer;
wherein the scattering film is located on a side of the display panel close to the light guide plate, and bonded to the light guide plate by an adhesive layer, 
wherein a refractive index of the light guide plate is greater than a refractive index of the adhesive layer;
wherein the scattering film is located on a side of the light guide plate close to the display panel, and bonded to the display panel by an adhesive layer; and
wherein the adhesive layer is made of an optical clear resin.  
Aylward et al. teaches that conventional backlights employ light guides plates with one or more types of enhancement films, including polarization films and light conditioning elements (see column 1, lines 28-32); that the lightguide may further includes light diffusing, light collimation, brightness enhancement, light polarization, light modulation, and light filtering functions (see column 6, lines 27-42), wherein light enhancement films may be incorporated (see column 6, lines 43-49).  The examiner takes Official notice that the provision of optical sheets including light scattering (diffusion) films or sheets combined with polarization films or sheets are routinely provided in optical displays for the purpose of improving (enhancing) the luminance of the display.  Teragawa (US 2017/0285246 A1) teaches that a display apparatus may include a PMMA light guide plate (2; see Figures 2 and 3) having:
a scattering film (diffusion sheet of the groups of sheets forming optical sheet 5; see paragraph 14) between the display panel (display panel 8) and the optical module (backlight including lightguide plate 2), wherein the light exit surface of the light guide plate (2) is disposed close to a display surface of the display panel (8);
a first polarizer (polarizer sheet of the group of sheets forming optical sheet 5; see paragraph 15) between the display panel (8) and the optical module (backlight including lightguide plate 2), 
wherein the scattering film (diffusion sheet) is integrated into the first polarizer (polarizer sheet; the diffusion sheet and polarizer are integrated to form the optical sheet 5), 
the first polarizer (polarizer sheet of optical sheet 5; see paragraph 14) is bonded to the optical module (to light guide plate 2 of optical module) by an adhesive layer (31), and 
a refractive index of the light guide plate is greater than a refractive index of the adhesive layer (this is inherently true for the light-guide plate to function as a light-guide via total internal reflection as understood by one of ordinary skill in the art);
wherein the scattering film (diffusion sheet of optical sheet 5) is located on a side of the display panel (8) close to the light guide plate (2), and bonded to the light guide plate by an adhesive layer (31), 
wherein a refractive index of the light guide plate (2) is greater than a refractive index of the adhesive layer (31; this is inherently true for the light-guide plate to function as a light-guide via total internal reflection as understood by one of ordinary skill in the art);
wherein the scattering film (diffusion sheet of optical sheet 5) is located on a side of the light guide plate (2) close to the display panel (8), and bonded to the display panel by an adhesive layer (31); and
wherein the adhesive layer (31) is made of an optical clear resin (this is inherently true for the backlight light to reach the display panel 8).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to incorporate optical sheets having polarization and diffusion functions onto the light guide in a backlight module of Aylward et al. by providing:
a scattering film (diffusion film/sheet) between the display panel and the optical module, wherein the light exit surface of the light guide plate is disposed close to a display surface of the display panel;
a first polarizer (polarization film/sheet) between the display panel and the optical module, 
wherein the scattering film is integrated into the first polarizer, 
the first polarizer is bonded to the optical module by an adhesive layer, and 
a refractive index of the light guide plate is greater than a refractive index of the adhesive layer;
wherein the scattering film is located on a side of the display panel close to the light guide plate, and bonded to the light guide plate by an adhesive layer, 
wherein a refractive index of the light guide plate is greater than a refractive index of the adhesive layer;
wherein the scattering film is located on a side of the light guide plate close to the display panel, and bonded to the display panel by an adhesive layer; and
wherein the adhesive layer is made of an optical clear resin 
for the purpose of providing a backlight that produce enhanced luminance for an optical display with the use of well-known, standard optical films commonly applied to lightguide plates of backlight modules for use in optical displays.
Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. 
The rejection of claims 1-3, 7, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Hira et al. (US 5,961,198) has been withdrawn in view of Applicant’s Amendment.
Regarding prior art rejections under 35 U.S.C. 102(a)(1) OR 103 as anticipated or suggested by the teachings of Aylward et al. (US 7,507,012 B2):
Applicant states that Aylward fails to teach or suggest the amendment features of claim 1.
The Examiner disagrees.  The rejections have been rewritten to refer to an embodiment of Aylward (see Figure 1A) that does anticipate or render obvious the claimed invention (see the rejections set for the above).
Applicant states that the flat-shaped light guide plate as a uniform thickness as a whole.
The claims do not require a plate of uniform thickness.  A slanted surface may also be flat. However, the lightguide plate disclosed by Aylward in Figure 1A is of uniform thickness.
Applicant states that in the extension direction of the incident light, sizes of the recessed structures in the direction perpendicular to the light exit surface gradually increase.
This feature is disclosed in Figure 1A of Aylward, wherein the sizes of the recessed structure (11) gradually increase in a direction of the incident light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The following references disclose light extraction features that increase in size with distance from a light source:  
Moon (US 8,421,954 B1) illustrates light extraction features with increasing size (see Figure 4B) and increased density (see Figures 6a and 6b);
Ohkawa (US 6,671,013 B1)  illustrates light extraction features (5) of increasing size and density (see Figure 1b);
Suzuki (US 6,786,613 B2) illustrates light extraction features of increasing  size (see Figure 9);
Sugiura et al. (US 2004/0022515 A1) illustrates light extraction features of increasing size (see Figure 4);
Sasagawa et al. (US 6,454,452 B1) illustrates light extraction features of increasing size (see Figures 11, 12A, 21A, 22); and
Chao-Ching et al. (US 6,074,069) illustrates light extraction features of increasing size (see Figures 7-10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874